Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12467   Page 1 of 45




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

   USAMA JAMIL HAMAMA, et al.,

                Petitioners,
                                                             Civil No. 17-11910
         v.                                                  Hon. Mark A. Goldsmith
                                                             Mag. Judge David R. Grand
   REBECCA ADDUCCI, Director, Detroit District
   of Immigration and Customs Enforcement, et al.,

              Respondents.
      ___________________________________

       RESPONDENTS’ OPPOSITION TO PETITIONERS’ RENEWED
     MOTION FOR A PRELIMINARY INJUNCTION UNDER ZADVYDAS

        Respondents oppose Petitioners’ Renewed Motion for a Preliminary

  Injunction under Zadvydas, ECF No. 376. The grounds for this motion are set forth

  more fully in the attached supporting brief.


                                                 Respectfully submitted,

   JOSEPH H. HUNT                            WILLIAM C. SILVIS
   Assistant Attorney General, Civil         Assistant Director
   Division
                                             CARA E. ALSTERBERG
   WILLIAM C. PEACHEY                        MICHAEL A. CELONE
   Director                                  JOSEPH A. DARROW
                                             Trial Attorneys

   Dated: September 28, 2018                 Counsel for Respondents
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18       PageID.12468   Page 2 of 45




                        STATEMENT OF ISSUE PRESENTED

         1. Whether Petitioners are entitled to release from immigration detention on

            the basis that such detention is no longer reasonable for the purpose of

            effectuating their removal to Iraq.

            Respondents’ Answer: No.




                                             i
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18    PageID.12469   Page 3 of 45




                     MOST CONTROLLING AUTHORITY

     Bennett v. Spear, 520 U.S. 154, 167 (1997)

     Jennings v. Rodriguez, 138 S. Ct. 830, 846 (2018)

     Zadvydas v. Davis, 533 U.S. 678, 701 (2001)




                                           ii
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12470     Page 4 of 45




                                 I.     INTRODUCTION

        The Court should deny Petitioners’ Renewed Motion for a Preliminary

  Injunction under Zadvydas, ECF No. 376. Petitioners seek immediate release from

  detention by the U.S. Department of Homeland Security (“DHS”) while pending

  removal to Iraq. Petitioners are not likely to succeed on the merits, they have not

  established irreparable injury, and the public interest favors continuing the detention

  of aliens who are subject to final removal orders, particularly here where the Iraqi

  government is actively repatriating class members who are no longer subject to this

  Court’s injunction.

        Under the Court’s preliminary injunction on removal, ECF No. 87, the

  government is currently only able to effectuate the removal of class members for

  whom the Court specifically lifts the stay of removal after they (a) volunteer to forgo

  the protections of this Court’s preliminary injunction or (b) fail to file timely

  Motions to Reopen or fully exhaust their administrative remedies and do not timely

  appeal. The evidence demonstrates that, once the Court lifts its preliminary

  injunction as to individual class members, Respondents are able to procure travel

  documents from the Iraqi government and readily effectuate removal of Hamama

  class members. Moreover, contrary to Petitioners’ assertions, Respondents are able

  to procure travel documents from Iraq even if class members are unwilling to state

  that they wish to return to Iraq voluntarily. Thus, to the extent the Court can enter an
                                               1
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18           PageID.12471     Page 5 of 45



  order as to the Zadvydas class, writ large, its conclustion must be that there is a

  significant likelihood of removal in the reasonably foreseeable future (“SLRRFF”).

        Petitioners repeatedly argue that the class has “languished in detention” while

  this action is pending, see Pet’rs’ Renewed Mot. for Prelim. Inj. Under Zadvydas,

  ECF 376, 41, but neglect to mention the widespread habeas relief that this Court has

  already ordered that covers the same class members who now seek a third

  preliminary injunction. Under the Court’s January 2, 2018 order, the government

  was required to provide bond hearings to all members of the final order and

  mandatory detention (8 U.S.C. § 1226(c)) subclasses who had been detained for six

  months (unless they had open individual habeas cases), under a Petitioner-favorable

  “clear and convincing standard” that placed the burden on the government to

  establish that the detainee is a flight risk or public safety risk. See Op., ECF No. 191,

  43 – 44.

        The Court also certified the Zadvydas subclass, which includes every class

  member who is or may be detained, as long as they do not have an open individual

  habeas case. Id. Accordingly, the Zadvydas subclass includes the final order and

  mandatory detention subclasses, as well as class members detained under 8 U.S.C.

  §§ 1225, 1226(a) who do not have individual habeas cases, even though the Supreme

  Court’s Zadvydas decision only applies to individuals with final orders of removal


                                               2
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12472     Page 6 of 45



  who are detained under 8 U.S.C. § 1231. In the Court’s January 2, 2018 order, it

  deferred ruling on Petitioners’ otion for a preliminary injunction on detention for the

  Zadvydas subclass, however, pending discovery on the scope of the repatriation

  agreement between the United States and Iraq. See Op., ECF No. 191, 15

        Accordingly, with the small exception of the individuals subject to detention

  under 8 U.S.C. § 1225, every Zadvydas subclass member is either receiving a bond

  hearing at six months under the favorable Hamama standard ordered in the court’s

  January 2, 2018 order, or they are eligible to request a bond hearing even before six

  months of detention under the court’s construction of section 1226(a)’s detention

  authority. Thus, any Zadvydas subclass member who is still detained after six

  months either: (a) has not requested a bond hearing under 8 U.S.C. § 1226(a); (b)

  was denied bond; (c) was granted bond but did not post it; (d) is detained under 8

  U.S.C. § 1225; and/or (e) has a pending habeas corpus petition. For (a)-(c), at least,

  these individuals lack standing for a preliminary injunction as their detention arises

  from their own inaction, specifically the decision of an immigration judge on bond

  – in which case the district court lacks jurisdiction to review such a decision – or

  from their own failure to adhere to the conditions of their supervised release. See 8

  U.S.C. § 1226(e). The appropriate recourse for such petitioners is to pursue relief

  through an appeal to the Board of Immigration Appeals (“BIA”), not through the


                                              3
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12473     Page 7 of 45



  district court. Id. In other words, unlike a proper Zadvydas petition in which the

  length of detention can in some way be attributed to the government’s inability to

  effectuate removal, the length of detention here (for all but a small subset of class

  members who are no longer subject to the injunction on removal) directly flows from

  their choice to remain subject to the court’s stay of removal and thus the inability to

  secure release under the court’s preliminary injunction order on detention, ECF No.

  191.

         Accordingly, Petitioners’ motion should not be considered as one seeking a

  preliminary injunction; the relief Petitioners seek is the same relief they would hope

  to obtain on the merits of an individual habeas petition under Zadvydas—release

  from detention under an order of supervision. Petitioners’ motion effectively asks

  this court to expedite consideration of the Zadvydas claim of each class member who

  has been detained for over six months, and order the release of that individual if the

  government cannot provide an individual travel document, even if such an individual

  still has pending removal proceedings (and thus does not possess a final order of

  removal) or, yet worse, Respondents cannot remove the class member solely due to

  this court’s preliminary injunction on removal, ECF No. 87. However, Zadvydas

  does not require any specific method of proof to establish SLRRFF. As such, this

  court should conclude that Respondents should not be required to rebut the typical


                                              4
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12474     Page 8 of 45



  factors required for a preliminary injunction. Instead, the court should consolidate

  any hearing on Petitioners’ renewed motion into a hearing on the merits of

  Petitioners’ Zadvydas claim.

        In the event the court does consider Petitioners’ motion as one properly

  seeking preliminary injunctive relief, such motion should be denied. First,

  Petitioners cannot succeed on the merits because their detention has not been

  unreasonably prolonged and because the law allows their continued detention. For

  Petitioners subject to final removal orders, detention is lawful because there is a

  significant likelihood of removal in the reasonably foreseeable future. See Zadvydas

  v. Davis, 533 U.S. 678, 701 (2001). Petitioners also receive post-order custody

  reviews to individually evaluate the need for continued detention. See 8 C.F.R. §§

  241.4, 241.13. Iraq is, in fact, issuing travel documents to class members who are

  no longer subject to the preliminary injunction on removal (even to non-volunteers),

  and those previous class members are being successfully removed. Indeed, contrary

  to Petitioners’ arguments, Respondents’ assertions of SLRRFF do not rely on

  negotiations with Iraq, but on the fact that consular interviews are taking place, that

  travel documents are being issued, and that individuals are actively being removed

  to Iraq – all facts that Petitioners are well aware of, and have been for some time.

  Second, the public interest favors denying preliminary relief. As the Supreme Court


                                              5
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12475    Page 9 of 45



  noted in Zadvydas, the habeas court must ask whether the detention in question

  “exceeds a period reasonably necessary to secure removal.” Zadvydas, 533 U.S. 678,

  699. Specifically, the court “should measure reasonableness primarily in terms of

  the statute's basic purpose, namely, assuring the alien's presence at the moment of

  removal.” Id. Congress’s concern regarding the alien’s presence at removal is

  heightened now that Iraq has indicated its willingness to accept a return of its

  citizens, and Petitioners’ arguments based on the existence of orders of supervision

  prior to Iraq’s changed approach are not persuasive. As Zadvydas notes, the basic

  purpose of the statutory scheme that Petitioners challenge supports public safety and

  reflects Congress’s strong public interest in ensuring the effectuation of removal of

  those, like Petitioners here, who are subject to final orders of removal. These

  interests—reflected in Congress’s detention framework—strongly cut against

  Petitioners immediate release.

        For these reasons, Petitioners motion should be denied.

                                   II.   BACKGROUND

        Petitioners’ Request for Injunctive Relief.

        On June 15, 2017, petitioners filed a putative class-action habeas petition and

  a motion for a temporary restraining order in the Eastern District of Michigan, asking

  the district court to halt their removal to Iraq based on allegedly changed conditions


                                              6
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18           PageID.12476     Page 10 of 45



   in that country. See Habeas Petition, ECF No. 1, 1–26; TRO Motion, ECF No. 11.

   Petitioners alleged that ISIS had taken over Iraq’s second-largest city in June 2014,

   committing slaughter and atrocities and forcing the flight or forcible conversion of

   thousands of Christians and other residents. Habeas Pet., ECF No. 1; TRO Mot.,

   ECF No. 11.

         After the district court entered a temporary stay of removal, see Order, ECF

   No. 32, petitioners filed an amended habeas petition, in which they sought to

   represent a putative class of “all Iraqi nationals in the United States with final orders

   of removal, who have been, or will be, arrested and detained by ICE as a result of

   Iraq’s recent decision to issue travel documents to facilitate U.S. removal.” First Am.

   Habeas Corpus Class Action Pet., ECF No. 35, 29. The amended petition made four

   claims challenging the government’s efforts to remove petitioners to Iraq before the

   conclusion of adjudication on petitioners’ claims that they cannot lawfully be

   removed from the country because of changed country conditions in Iraq. See id. at

   32 – 34. Petitioners also moved for a preliminary injunction, asking the court to stay

   the removal of petitioners and putative class members so that they can file motions

   to reopen their immigration proceedings to pursue changed-country-conditions

   claims. Pet’rs’ Mot. Prelim. Inj., ECF No. 77, 29.




                                                7
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12477     Page 11 of 45



         On July 24, 2017, the district court issued an opinion and order granting

   petitioners a nationwide preliminary injunction preventing the government from

   enforcing final removal orders against Iraqi nationals and requiring the government

   to produce extensive discovery. See Removal Op., ECF No. 87, 33–34. By order, the

   stay of removal continues through the final disposition of the putative class

   members’ motions to reopen, relief applications, and all timely appeals. Id.

         While proceedings under the removal injunction have continued, the

   government has primarily detained affected Iraqi nationals under the authority

   provided in two statutes. First, the government detained some nationals under the

   authority provided by 8 U.S.C. § 1231 to detain aliens who are subject to final

   removal orders. Using that authority, the government has detained persons who have

   not prevailed on a motion to reopen immigration proceedings and who therefore

   remain subject to a final removal order. Detention of such aliens is governed by 8

   U.S.C. § 1231(a)(6). Second, the government has detained some Iraqi nationals

   under the authority provided by 8 U.S.C. § 1226(c) to detain certain aliens falling

   within a subsection of the INA specified in that statute. The Iraqi nationals detained

   under section 1226(c) have succeeded in having their removal orders reopened—

   and so are not subject to a final removal order and the detention authority of section




                                               8
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18        PageID.12478     Page 12 of 45



   1231—but have criminal convictions or qualifying activities that render them subject

   to mandatory detention pending a decision on removal. See 8 U.S.C. § 1226(c)(1).

         In October 2017, Petitioners filed a second amended habeas petition and class

   action complaint, adding claims challenging their detention while their removals

   were enjoined by the district court’s first injunction. Second Am. Habeas Corpus

   Class Action Pet. and Complaint, ECF No. 118. Petitioners then moved for a

   preliminary injunction seeking relief on their detention-related claims. Pet’rs’ Mot.

   Prelim. Inj. Detention Issues, ECF No. 138. For Count Four of the operative habeas

   petition (which petitioners called their “Zadvydas Claim”), petitioners contended –

   much as they do now – that they are subject to indefinite post removal-order

   detention, held unlawful by Zadvydas, because there is no SLRRFF. Id. at 19.

   Petitioners asked that they be ordered released unless the government provides

   “individualized evidence” showing that “[i]t is significantly likely” that an

   individual’s proceedings “will be concluded within nine months from the detainee’s

   entrance into ICE custody.” Id. at 24. On Count Five (which Petitioners called their

   “Prolonged Detention Claim”), Petitioners contended that Iraqi nationals detained

   under section 1231 or under section 1226(c) have been subject to unreasonably

   prolonged immigration detention. Id. at 24-28. Petitioners asked that these nationals

   be released unless the government conducts individualized bond determinations or


                                              9
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18           PageID.12479     Page 13 of 45



   provides “individualized evidence of danger or flight risk.” Id. at 28. On Count Six

   (styled “the Section 1226/Mandatory Detention Claim”), Petitioners contended that,

   during reopened removal proceedings, they are subject to detention under 8 U.S.C.

   § 1226(a) (which allows for discretionary release on bond) rather than under the

   mandatory detention authority of section 1226(c), and seek a declaration to that

   effect. Id. at 28-32.

          On January 2, 2018, this Court issued an opinion addressing Petitioners’

   preliminary-injunction motion, the government’s motion to dismiss, and Petitioners’

   class-certification motion. See Op., ECF No. 191. The Court “defer[red] ruling” on

   whether to grant Petitioners injunctive relief on their claim (the Zadvydas claim in

   Count Four) that “they are being unlawfully detained because there is no significant

   likelihood of removal in the reasonably foreseeable future.” Id. at 11–18.1 First, the



   1
     The Court found that the current record did not enable it to “determin[e] whether
   Iraq will accept repatriation of the class,” Op., ECF No. 191, 15, so it deferred ruling
   on the Zadvydas claim “pending further discovery” on “whether Iraq will accept
   repatriation of the class,” id. at 15, 18—and thus whether there is a “significant
   likelihood of removal in the reasonably foreseeable future,” as necessary to resolve
   a Zadvydas claim. Id. at 11, 17–18. The Court denied the government’s motion to
   dismiss as to the Zadvydas claim. Id. at 30. And it ruled that the Rule 23 requirements
   were satisfied for this claim, see id. at 30–35, 36–40, and certified a subclass relevant
   to that claim, consisting of “[a]ll Primary Class members, who are currently or will
   be detained in ICE custody, and who do not have an open individual habeas petition
   seeking release from detention.” Id. at 42.

                                                10
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12480     Page 14 of 45



   Court granted Petitioners preliminary injunctive relief on the detention claim for

   section 1231 detainees (Count Five)—the claim that, “even if their removal is

   reasonably foreseeable,” they are nonetheless entitled “to receive individualized

   hearings on the issue of release.” Id. at 18; see id. at 18–20, 29–30. The Court held

   that petitioners are likely to succeed on their claims that an alien subject to

   “prolonged detention” under the detention authority of 8 U.S.C. § 1231(a)(6)—

   which allows for detention after the 90-day removal period that ordinarily applies to

   an alien ordered removed—is entitled to an “individualized hearing[ ] on the issue

   of release” and is “to be released on bond unless the government can establish that”

   the alien is “a flight risk or a danger to the community.” Id. at 18; see id.at 18–20,

   44.

         In reaching that holding, this court relied on Zadvydas’s statement that a

   “habeas court should consider the risk of the alien’s committing further crimes as a

   factor potentially justifying confinement,” 533 U.S. at 700, and on the Ninth

   Circuit’s decisions in Casas-Castrillon v. DHS, 535 F.3d 942 (9th Cir. 2008), and

   Diouf v. Napolitano, 634 F.3d 1081 (9th Cir. 2011). See Op., ECF No. 191, 18–20.

   Casas-Castrillon held that “the prolonged detention of an alien” who was initially

   detained under the pre-removal-order detention authority of 8 U.S.C. § 1226(c)

   “would be constitutionally doubtful” after the “alien’s administrative proceedings


                                              11
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12481   Page 15 of 45



   are over.” 535 F.3d at 951 (quoting Zadvydas, 533 U.S. at 690; some internal

   quotation marks omitted). Diouf extended Casas-Castrillon’s holding to post-

   removal-order detention under section 1231(a)(6), concluding that, as a matter of

   constitutional avoidance, the provision should be interpreted to require “an

   individualized bond hearing, before an immigration judge, for aliens facing

   prolonged detention under that provision.” Diouf, 634 F.3d at 1085. Noting that

   those cases involved “circumstances where detention was prolonged, but removal

   was reasonably foreseeable,” the district court here “ch[ose] to follow” those cases,

   concluding that petitioners needed only to “demonstrate the unreasonableness of

   their detention” to obtain release. Op., ECF No. 191, 20.

         Second, this Court granted petitioners preliminary injunctive relief on their

   mandatory-detention claim for section 1226(c) detainees (Count Six)—that

   Petitioners purportedly detained under 8 U.S.C. § 1226(c) are entitled to bond

   hearings. See Op., ECF No. 191, 20–24, 29–30. The Court held that Petitioners

   detained under section 1226(c) (which does not provide for bond hearings) should

   be deemed detained under the authority of section 1226(a) (which does). See id. at

   20–24.

         Addressing both the prolonged detention claim and the mandatory detention

   claim, the Court concluded that the remaining injunctive factors supported relief.


                                              12
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12482    Page 16 of 45



   See Op., ECF No. 191 at 29–30. Petitioners had “met their burden regarding

   irreparable harm” because “[d]etention has inflicted grave harm on numerous

   detainees for which there is no adequate remedy at law.” Id. at 29. The Court

   believed that the “balance of equities” favored preliminary relief because without

   that relief, detainees would “continue to experience” the “harms” of detention. Id.

   And the Court concluded that the public interest in “the core value of liberty”

   supported preliminary relief too. Id. at 30. The Court also denied the government’s

   motion to dismiss as to those detention claims, having ruled that they were likely to

   succeed on those claims. Id. at 30; see also id. at 45.

         Third, the Court then partially granted Petitioners’ class-certification motion

   and ordered injunctive relief in line with its certification decision. See Op., ECF No.

   191 at 30–43. The Court further concluded that the “preliminary relief” sought was

   suitable for class treatment “because all affected detainees are being given the same

   habeas relief: the right to a bond hearing unless the Government can present some

   specific evidence why a particular detainee should not be entitled to that right.” Id.

   at 40–41. This Court deferred ruling on Petitioners’ “primary class”—defined as

   “[a]ll Iraqi nationals in the United States who had final orders of removal at any

   point between March 1, 2017 and June 24, 2017, and who have been, or will be,

   detained for removal by ICE”—but certified subclasses corresponding to the two


                                               13
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12483     Page 17 of 45



   claims on which the court granted petitioners preliminary injunctive relief. Id. at 42

   – 43. The Court certified a subclass corresponding to petitioners with section 1231

   claims under Count Five (the court called this the Detained Final Order subclass)

   and a subclass corresponding to petitioners with section 1226(c) claims under Count

   6 (the court called this the Mandatory Detention subclass). See id. at 42–43. (Those

   subclasses excluded those who “have an open individual habeas petition seeking

   release from detention.” Id.).

          For these subclasses, the Court ordered the government to release, no later

   than February 2, 2018, any detained member of the subclasses who had been

   detained, as of January 2, 2018, for six months or more, unless a bond hearing for

   any such detainee was conducted on or before February 2, 2018. See Op., ECF No.

   191 at 43–44. The Court ordered that petitioners whose detention exceeds six months

   at some point after January 2, 2018, “shall be released no more than 30 days after

   the six-month period of detention is completed, unless a bond hearing” has been

   held. Id. at 44.

          Ruling on “the reasonableness of detention” for the section 1231(a)(6) and

   section 1226(c) claims, id. at 25; see id. at 24 –29, the Court “conclud[ed] that any

   presumption of reasonableness ends after six months,” id. at 26, and ordered that in

   bond hearings the immigration judge “shall release the detainee under an appropriate


                                              14
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12484     Page 18 of 45



   order of supervision unless the Government establishes by clear and convincing

   evidence that the detainee is a flight or public safety risk.” Id. at 26–27 (citing

   Rodriguez v. Robbins, 715 F.3d 1127, 1131 (9th Cir. 2013)). The court allowed the

   government to “present evidence that specific individuals have significantly

   contributed to the unreasonable length of detention” because of bad-faith tactics. Id.

   at 27.

            ICE’s Removal Preparations and Efforts. Contrary to Petitioners’ claims, the

   evidence in the record indicates that the removal of members of the Zadvydas

   subclass will be effectuated in the reasonably foreseeable future. Continued

   negotiations between the governments of the United States and Iraq have resulted in

   increased cooperation in removal of Iraqi nationals ordered removed from the United

   States. See Respondents’ Opp. to Pet’rs’ Mot. for Sanctions, Decl. of John A.

   Schultz Jr. (Exh. A), ¶ 4. Indeed, as a result of such negotiations, the Government

   of Iraq in 2017 “expressed their willingness to accept the return of all Iraqi nationals

   with final orders of removal without limitation.” Id. These inter-governmental

   discussions yielded Iraq’s statement of cooperation, which is memorialized in a

   March 12, 2017 U.S. Department of State Cable. See id. ¶ 6. That statement of

   cooperation “indicated that Iraq would accept 1,400 Iraqi nationals with final orders

   of removal, and did not place any limitations on that agreement.” Id. After the


                                               15
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18        PageID.12485     Page 19 of 45



   statement of cooperation was entered in March 2017, “the Iraqi Embassy indicated

   that it would issue [travel documents] for individuals being removed.” Id. ¶ 40.

   Indeed, Iraq’s actions of conducting interviews and issuing travel documents since

   that agreement indicate that there is now “a repeatable process for travel document

   issuance.” Bernacke Dep. 103:20-24 (attached as Exhibit A). In fact, Respondents

   have “received approximately 72 travel documents” throughout fiscal year 2018. See

   Respondents’ Opp. to Pet’rs’ Mot. for Sanctions, Decl. of John A. Schultz Jr. (Exh.

   A), ¶ 42.

           Additionally, Respondents understand that “Iraq will take back all Iraqi

   nationals with final orders of removal regardless of whether they are volunteers,

   asylum seekers or otherwise.” Id. ¶ 6 (emphasis added). Indeed, the removal process

   understood to be “exactly the same for Iraqi nationals who declined to sign an Iraqi

   Government form stating that they were willing to return to Iraq[].” Id. ¶ 43.

   Beginning in June 2018, Respondents began “sending a letter with limited

   biographical information to the Iraq Embassy for all Iraqi nationals participating in

   consular interviews.” Id. In September 2018, the Iraqi Government did not ask Iraqi

   nationals to sign “the voluntary form at consular interviews,” and, instead,

   Respondents “sent the biographical information letter for all participants in the




                                              16
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18            PageID.12486     Page 20 of 45



   interviews.” Id.2 On July 13, 2018 and on September 5, 2018, the Iraqi Government

   issued 15 travel documents to Respondents “for Iraqi nationals who refused to sign

   the [Government of Iraq] voluntary return form at their consular interviews.” Id. ¶

   46. Thus, it is Respondents’ understanding that the process of obtaining travel

   documents or authorization for repatriation from the Iraqi Government “is not

   affected by an Iraqi national’s expressed desire (written or verbal) to return or

   expressed desire (written or verbal) to not return to Iraq.” Id. ¶ 47.

       With the exception of those individual whom Iraq determines is not an Iraqi

   national, “ICE expects to receive [travel documents] for all individuals that ICE has

   requested to be removed to Iraq. Id. ¶ 52 (referencing ECF 158-2 ¶ 7).

                                III.   LAW AND ANALYSIS

         A preliminary injunction is “an extraordinary and drastic remedy.” Munaf v.

   Geren, 553 U.S. 674, 689 (2008). A party seeking such relief “must establish that

   [it] is likely to succeed on the merits, that [it] is likely to suffer irreparable harm in

   the absence of preliminary relief, that the balance of equities tips in [its] favor, and




   2
     The biographical information letter Respondents send to the Iraqi government,
   “contains limited biographical information associated with the alien(s), such as alien
   registration number, date of birth, criminal history in the United States; confirmation
   of the issuance of a final order of removal; and a statement that the final order is
   administratively final.” Respondents’ Opp. to Pet’rs’ Mot. for Sanctions, Schultz
   Decl. (Exh. A), ¶ 44.
                                                17
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12487   Page 21 of 45



   that an injunction is in the public interest.” Winter v. NRDC, 555 U.S. 7, 20 (2008).

   “‘The purpose of a preliminary injunction is always to prevent irreparable injury so

   as to preserve the court’s ability to render a meaningful decision on the merits.’”

   United Food & Commercial Workers Union, Local 1099 v. Sw. Ohio Reg’l Transit

   Auth., 163 F.3d 341, 348 (6th Cir. 1998) (quoting Stenberg v. Cheker Oil Co., 573

   F.2d 921, 925 (6th Cir. 1978)).

         The Court should deny Petitioners’ request for this extraordinary relief. On

   the merits, Petitioners fail to show that there is no significant likelihood of their

   removal to Iraq in the reasonably foreseeable future. Moreover, Petitioners fail to

   show any cognizable irreparable injury arising from their immigration detention, or

   that the balance of interests favors their immediate release.

      A. Petitioners Fail to Show a Likelihood of Success on the Merits.

         Petitioners are not likely to succeed on the merits of any claim. The Court

   should deny their preliminary-injunction motion on this ground alone. Jones v.

   Caruso, 569 F.3d 258, 277 (6th Cir. 2009) (court need not consider other injunction

   factors when “plaintiff has failed to show the likelihood of success on the merits”).

                1. Petitioners lack standing because their continued detention is not
                   fairly traceable to DHS’s actions, but rather the Court’s stay of
                   removal coupled with their inability to obtain release at the
                   independent bond hearings they requested and received.



                                              18
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12488     Page 22 of 45



      Under this Court’s orders, all Petitioners, by virtue of their membership in either

   the section 1231 or 1226 subclasses, received bond hearings in front of neutral

   immigration judges. To the extent that they are still detained, that continued

   detention is not fairly traceable to DHS’s initial action in detaining them for removal,

   but rather the independent administrative determination of eligibility for release that

   they themselves requested. Therefore, they lack standing to bring this request for

   preliminary injunctive relief.

         To satisfy Article III’s case or controversy requirement and establish the

   irreducible constitutional minimum of standing, a “plaintiff must have suffered or

   be imminently threatened with a concrete and particularized ‘injury in fact’ that is

   fairly traceable to the challenged action of the defendant and likely to be redressed

   by a favorable judicial decision.” Lexmark Int’l, Inc. v. Static Control Components,

   Inc., 572 U.S. 118, 125 (2014) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

   560 (1992)). The challenged action can “not [be] the result of the independent action

   of some third party not before the court.” Bennett v. Spear, 520 U.S. 154, 167

   (1997).




                                               19
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12489     Page 23 of 45



         The Court has provided petitioners with bond hearings before a neutral arbiter

   on a heightened standard, as they previously requested.3 To the extent that they

   remain detained, their detention is caused by the immigration judge’s determination

   that they cannot be released, or assessment of their bond at an amount the petitioner

   has declined to post. In other words, they remain detained as the result of the action

   of a third party, the independent immigration judges—acting on this Court’s order

   and applying the standard this Court articulated—who are not before the Court.

   Bennett, 520 U.S. at 167.

         Moreover, to the extent that Petitioners take issue with the IJ’s determination

   in their bond hearing, they should be required to exhaust such a claim by appealing

   it within the administrative process before bringing it to federal court. The Supreme

   Court “long has acknowledged the general rule that parties exhaust prescribed

   administrative remedies before seeking relief from the federal courts.” McCarthy v.

   Madigan, 503 U.S. 140, 144–45 (1992). Exhaustion “serves the twin purposes of

   protecting administrative agency authority and promoting judicial efficiency.” Id. at




   3
     The Court ordered that all persons in the section 1231(a) and 1226(c) subclasses
   receive bond hearings. Jan. 2, 2018 Order, ECF No. 191. This includes all persons
   in the main Zadvydas subclass, except for those who have opted out of the
   preliminary injunction and the “handful” detained under 8 U.S.C. § 1225(b), ECF
   No. 376 at 22 n.7, for whom immigration judges lack jurisdiction to hold bond
   hearings. 8 C.F.R. § 1003.19(h)(2)(i)(B).
                                              20
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18        PageID.12490    Page 24 of 45



   145. Petitioners have failed to exhaust their administrative remedies because they

   have not appealed their bond decision to the Board of Immigration Appeals. See 8

   C.F.R. § 236.1(d)(3) (providing for filing appeals “relating to bond and custody

   determinations” with the BIA); Osei v. Baker, No. 2:07-CV-597, 2007 WL 4246140,

   at *2 (S.D. Ohio Nov. 29, 2007) (dismissing habeas petition for failure to exhausted

   administrative remedies by failing to appeal Immigration Court’s denial of custody

   redetermination requesting release on bond to the BIA); accord, e.g., Leonardo v.

   Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011) (holding that alien “should have

   exhausted administrative remedies by appealing to the BIA before asking the federal

   district court to review the IJ's decision” regarding bond); Kamrul-Islam v. Lowe,

   No. 3:16-CV-02566, 2017 WL 2952820, at *3 (same), R&R adopted, 2017 WL

   2906340 (M.D. Pa. July 7, 2017).4          Petitioners may challenge their bond

   determinations to the BIA, an administrative agency with expertise in handling these

   matters.   Instead, they seek to circumvent the Court-ordered decision of the

   immigration court regarding their release by coming back to this Court with a new




   4
     Even if the deadline to appeal their IJ bond determinations to the BIA has passed,
   Petitioners still have an avenue to exhaust because they “still may seek a bond
   redetermination hearing from an Immigration Judge upon a showing of changed
   circumstances, see 8 C.F.R. § 1003.19; [and] then may appeal any adverse decision
   by the Immigration Judge to the Board of Immigration Appeals.” Osei, 2007 WL
   4246140, at *2.
                                             21
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18        PageID.12491    Page 25 of 45



   theory allegedly entitling them to challenge their detention, rather than exhausting

   the process this Court set in place by appealing their bond-hearing determination to

   the BIA.

         Thus, because Petitioners’ continued detention is now fairly traceable to the

   actions of a third party—i.e., the outcome of the IJs’ independent bond

   determinations—they lack standing to seek injunctive relief against Defendants on

   this issue. See Bennett, 520 U.S. at 167. Alternatively, the Court should decline to

   address Petitioners’ habeas claims because they have failed to exhaust their

   administrative remedies to challenge their continued detention post-bond hearing.

               2. Petitioners Have Not Established No Significant Likelihood of
                  Removal in the Reasonably Foreseeable Future, so Their Zadvydas
                  Claim Is Likely to Fail.

         Petitioners claim that their detention is unlawful because there is no

   significant likelihood of removal in the reasonably foreseeable future. ECF No. 376

   at 13-14. Petitioners’ Zadvydas arguments lack merit. For those aliens subject to

   post-order, section 1231 detention—and only those aliens; pre-order detention is

   subject to different considerations, see generally Demore v. Kim, 538 U.S. 510

   (2003)—the Supreme Court has held that if the Government has not removed them

   after six months of post-order detention, “once the alien provides good reason to

   believe that there is no significant likelihood of removal in the reasonably


                                             22
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12492    Page 26 of 45



   foreseeable future, the Government must respond with evidence sufficient to rebut

   that showing.” Zadvydas, 533 U.S. at 701. Petitioners cannot meet their initial

   burden here because that six month period should not be deemed to and, even if it

   had, Petitioners fail to provide evidence showing removal is unlikely in the

   reasonably foreseeable future for the class as a whole. See id. Further, the

   Government has more than sufficiently rebutted their charge on the basis of evidence

   showing that Iraq is providing travel documents to and permitting the removal of

   Iraqis no longer subject to the Court’s stay.

         Petitioners fall into three categories: (a) Petitioners whose removal orders

   have been reopened; (b) Petitioners who are no longer covered by the stay of

   removal; and (c) Petitioners with final orders of removal but still subject to the stay

   – none of which can establish no significant likelihood of removal in the reasonably

   foreseeable future.

         a. Petitioners whose removal orders have been reopened.

         Petitioners in this category are generally detained under 8 U.S.C. § 1226 as

   they no longer have final orders of removal. The Supreme Court has indicated that

   the pre-order detention statute, 8 U.S.C. § 1226, governs the detention of aliens in

   removal proceedings and such detention “must continue ‘pending a decision on

   whether the alien is to be removed from the United States.’” Jennings v. Rodriguez,


                                               23
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12493     Page 27 of 45



   138 S. Ct. 830, 846 (2018) (quoting 8 U.S.C. § 1226(a)) (emphasis in original).

   Zadvydas’s finding of an implicit limitation on the duration of permissible detention

   of aliens already ordered removed, see 8 U.S.C. § 1231(a), does not apply to them.5

   “In Demore [538 U.S. at 529], we distinguished § 1226(c) from the statutory

   provision in Zadvydas by pointing out that detention under § 1226(c) has ‘a definite

   termination point’: the conclusion of removal proceedings.” Jennings, 138 S. Ct. at

   846. The Supreme Court has only read the foreseeability of removal as a limit on

   detention into section 1231(a), not the pre-order detention statutes. See id. at 843-

   44. Whether section 1226 Petitioners may be removed at all has yet to be determined

   by the immigration courts. To the extent this Court has held that these Petitioners

   are nevertheless eligible for bond hearings, the relevant considerations are public

   safety and flight risk. ECF No. 191 at 44; see, e.g., Jennings, 138 S. Ct. at 836




   5
     While, despite many Petitioners’ eligibility for mandatory criminal detention under
   the terms of 8 U.S.C. § 1226(c), the Court held that they should be deemed as
   detained under section 1226(a), a permissive statute, that does not indicate that
   foreseeability of removal has any bearing on their detention either. Jennings made
   clear that the language of section 1226(a) also is not susceptible to reading any
   limitation, such as Zadvydas’s presumptive six-month period or foreseeability of
   removal, onto its length other than provided for in the statute’s text. 138 S. Ct. at
   848 (“Nor does § 1226(a)’s text even hint that the length of detention prior to a bond
   hearing must specifically be considered in determining whether the alien should be
   released.”).

                                              24
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12494    Page 28 of 45



   (“Detention during those proceedings gives immigration officials time to determine

   an alien’s status without running the risk of the alien’s either absconding or engaging

   in criminal activity before a final decision can be made.”) Indeed, the IJs have

   already assessed these factors in Petitioners’ bond hearings, under a stringent burden

   of clear and convincing evidence imposed on the Government. Id. To the extent

   Petitioners remain detained, it is because they still could not obtain release under

   this favorable standard.6

         The only basis Petitioners have for arguing that foreseeability of removal has

   any bearing on their detention is language in the Sixth Circuit case, Ly v. Hansen.

   However, the Supreme Court has now rejected both the constitutional-avoidance

   approach applied in Ly and its determination that there is an implicit temporal

   limitation on section 1226 detention. Jennings, 138 S. Ct. at 846-47. Ly held in part

   that “when actual removal is not reasonably foreseeable, criminal aliens may not be

   detained beyond a reasonable period required to conclude removability

   proceedings,” 351 F.3d 263, 273 (6th Cir. 2003). The Sixth Circuit arrived at this



   6
     This conclusion is the same for those Petitioners now in 8 U.S.C. § 1225(b)
   detention. Jennings makes clear that section 1225(b) is not susceptible to the same
   implicit limitation based on foreseeability of removal that Zadvydas read into section
   1231(a). 138 S. Ct. at 843 (“Zadvydas, however, provides no such authority” to
   “graft a time limit onto the text of § 1225(b).”).

                                               25
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12495    Page 29 of 45



   conclusion regarding section 1226(c) detention “by constru[ing] the statute to

   include a reasonable time limitation in bringing a removal proceeding to conclusion”

   so as to avoid having to determine that “additional process would be required” as a

   constitutional matter. Ly, 351 F.3d at 273.

         The Supreme Court has subsequently rejected the use of the constitutional

   avoidance canon in this context, and has held that section 1226 contains no other

   limitations than those stated in the text. As the Supreme Court has explained, the

   avoidance canon “permits a court to ‘choos[e] between competing plausible

   interpretations of a statutory text’” when the text is ambiguous, but “does not give a

   court the authority to rewrite a statute as it pleases.” Jennings, 138 S. Ct. at 843

   (quoting Clark v. Martinez, 543 U.S. 371, 381 (2005)). Section 1226contains no

   ambiguity on the length of permissible detention: “it mandates detention ‘pending

   a decision on whether the alien is to be removed from the United States,’ id. at 846

   (quoting 8 U.S.C. § 1226(a)).” “[A]liens detained under its authority are not entitled

   to be released under any circumstances other than those expressly recognized by the

   statute.” Id. Section 1226, however, contains no exceptions permitting release based

   on the foreseeability of removal. See generally 8 U.S.C. § 1226. Thus, under

   Jennings, the Ly Court erred in reading the statute to contain an additional limitation

   not contained in the text that “actual removal” be “reasonably foreseeable”—even


                                               26
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18           PageID.12496     Page 30 of 45



   though it would be here for any Petitioners ordered removed, as explained below—

   and the Sixth Circuit has yet to address this issue as a constitutional matter. As a

   result, current precedent indicates that there is no exception to the duration of section

   1226 detention pending completion of removal proceedings based on the ultimate

   foreseeability of removal, a section 1231 consideration. Accordingly, to the extent

   the Court has determined that Petitioners are eligible for bond hearings, the danger

   or flight considerations articulated by the Court set the standard governing the

   detention of Petitioners with reopened removal orders.

         b. Petitioners who are no longer covered by the stay of removal.

      The section 1231 detention of Petitioners who have opted out of the stay or have

   exhausted their appeals of denial of reopening is subject to the Zadvydas standard.

   However, such Petitioners cannot show a violation because members of this group

   have been, and continue to be, removed to Iraq. Because there is an agreement with

   Iraq to accept removals and class members have been removed to Iraq under this

   agreement, and because DHS continues to successfully obtain travel documents for

   Iraqis, Petitioners cannot establish as a classwide matter that their removal is

   significantly unlikely in the reasonably foreseeable future.

      The fact that other Iraqis, and indeed Hamama class members, have recently been

   removed to Iraq establishes that the Court cannot hold there is no SLRRFF for the


                                                27
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12497     Page 31 of 45



   class per se. Courts applying the Zadvydas standard generally require only a

   showing that there are no institutional barriers to repatriation to the country of

   removal, which is evinced by the fact that DHS has recently removed other aliens to

   that country, and that there is no clear impediment to this individual alien’s similar

   removal. See, e.g., Beckford v. Lynch, 168 F. Supp. 3d 533, 539 (W.D.N.Y. 2016)

   (holding Zadvydas satisfied where DHS provided evidence that it successfully

   recently repatriated several other Jamaicans and that “the request for a travel

   document for petitioner remains pending with the Consulate, and there is nothing in

   the record before the court to indicate that Jamaican authorities are inclined to deny

   the request”); Joseph v. United States, 127 F. App’x 79, 81-83 (3d Cir. 2005)

   (holding that alien failed to carry burden under Zadvydas where Antigua has

   provided travel documents in the past, even though the consulate had yet to issue any

   and “DHS has not explained or documented for this Court any recent steps that it

   has taken to procure Alva's papers, and it has not explained the delay following the

   Antiguan Consulate's representation that they would issue in April 2004”). A

   fortiori, courts finding a Zadvydas violation typically do so on the basis of some

   institutional impediment, most commonly the absence of a repatriation process with

   the target country, see, e.g., Clark v. Martinez, 543 U.S. 371, 386 (2005) (finding no

   likelihood of foreseeable removal because U.S. was “no longer even involved in


                                              28
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12498     Page 32 of 45



   repatriation negotiations with Cuba”); Benitez v. Wallis, 402 F.3d 1133, 1135 (11th

   Cir. 2005) (same),7 or where the alien has attained relief from removal, see

   Nadarajah v. Gonzales, 443 F.3d 1069, 1081 (9th Cir. 2006) (holding “there is no

   significant likelihood of [alien’s] removal” because he “has been awarded asylum

   twice, as well as protection under the Convention Against Torture once”), or where

   the country has specifically denied the government’s request for travel documents

   and the government could show no progress in changing that determination, see

   Shefqet v. Ashcroft, No. 02 C 7737, 2003 WL 1964290, at *5 (N.D. Ill. Apr. 28,

   2003). See also Nma v. Ridge, 286 F. Supp. 2d 469, 475 (E.D. Pa. 2003) (collecting

   cases).

       Against this backdrop, Petitioners cannot establish a Zadvydas violation. Based

   on DHS’s understanding of the United States’ agreement with Iraq, memorialized in

   the March 12, 2017 U.S. Department of State Cable, “Iraq will take back all Iraqi

   nationals with final orders of removal regardless of whether they are volunteers,




   7
     Indeed, Zadvydas itself indicated that even the absence of a current repatriation
   process does not per se mean removal is not reasonably foreseeable: it vacated the
   lower court’s conclusion the alien was entitled to release because it “may have rested
   solely upon the ‘absence’ of an ‘extant or pending’ repatriation agreement without
   giving due weight to the likelihood of successful future negotiations.” 533 U.S. at
   702.

                                              29
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12499     Page 33 of 45



   asylum seekers or otherwise.” Respondents’ Opp. to Pet’rs’ Mot. for Sanctions,

   Schultz Decl. (Exh. A), ¶ 6. Iraq’s actions of conducting interviews and issuing

   travel documents since that agreement indicate that there is now “a repeatable

   process for travel document issuance.” Bernacke Dep. 103:20-24.8 Under this

   agreement, ICE removed eight individuals to Iraq on April 18, 2017. See

   Respondents’ Opp. to Pet’rs’ Mot. for Sanctions, Schultz Decl. (Exh. A), ¶ 7. Prior

   to this Court’s issuance of the preliminary injunction, ICE had obtained removal

   authorization from Iraq for another 60 Iraqis, which it eventually had to cancel when

   it became unclear if and when the TRO would lift. Id. ¶¶ 18-27. DHS and Iraq have

   held four rounds of consular interviews since May 2018 and Iraq has issued travel

   documents for all of those individuals that it has determined are Iraqi nationals. Id.

   ¶ 39. Iraq issued 33 travel documents for aliens interviewed in May 2018. See

   Bernacke Dep. 68:17-71:2. Further, Iraqi officials have indicated that Iraq “expects

   to issue [travel documents] for all individuals it determines to be Iraqi nationals,

   regardless of whether they state they wish to return to Iraq voluntarily” or not.

   Respondents’ Opp. to Pet’rs’ Mot. for Sanctions, Schultz Decl. (Exh. A), ¶¶ 43, 45.

   As of DHS’s July 2, 2018 meeting with the Iraqi ambassador, so long as DHS


   8
     Although there is no formal memorandum of understanding (“MOU”), the United
   States only has formal MOUs with a small percentage of the hundreds of countries
   it removes aliens to. See Schultz Dep. 166:17-21.
                                              30
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12500     Page 34 of 45



   provides a cover letter with the alien’s background information, including criminal

   history and indication of completion of immigration proceedings, Iraq will accept

   the alien’s removal regardless of whether or not the alien wishes to go voluntarily.

   See Schultz Dep. 39:4-24. Indeed, Iraq issued fifteen travel documents to ICE on

   July 13, 2018 and on September 5, 2018 for Iraqis who refused to sign a voluntary

   return form at their consular interviews. Respondents’ Opp. to Pet’rs’ Mot. for

   Sanctions, Schultz Decl. (Exh. A), ¶ 44.

       On the basis of this evidence, Petitioners cannot establish as a categorical matter

   that there is no likelihood of their removal to Iraq in the reasonably foreseeable

   future. There are active procedures in place for removing aliens to Iraq and DHS

   has been obtaining travel documents and conducting such removals of class

   members verified as nationals for whom the stay no longer applies. See, e.g.,

   Beckford, 168 F. Supp. 3d at 539. This is far more than sufficient to defeat a general

   claim of no SLRRFF, given the case law requiring either the absence of such a

   repatriation procedure, see, e.g., Clark, 543 U.S. at 386, or the foreign countries’

   official refusal to issue travel documents and the government’s failure to show

   progress toward obtaining them, see Shefqet, 2003 WL 1964290, at *5.9 Moreover,


   9
     Individual Petitioners may have failed to obtain travel documents to the extent that
   such requests were made at the consulate, as DHS is obtaining travel documents for
   Iraqis directly through the embassy. See Schultz Dep. 146:13-15.
                                               31
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12501    Page 35 of 45



   even a delay in the issuance of travel documents, which the evidence does not show,

   would not indicate a Zadvydas violation because DHS has been able to obtain Iraqi

   travel documents for significant numbers of aliens no longer under the stay and has

   demonstrated the steps it is taking to attempt to remove all class members with final

   removal orders once their removal is no longer stayed. See Joseph, 127 F. App’x at

   81-83. To the extent that the process is delayed for any particular alien, such a claim

   could at most only bear on the likelihood of that alien’s removal, not the class as a

   whole, given the evidence that DHS can and continues to remove class members.

      Petitioners claim that Rosales-Garcia v. Holland, 322 F.3d 386 (6th Cir. 2003),

   supports their argument of no SLRRFF, but the circumstances in that case were very

   different. In that case, Cuba “refused to repatriate most of the Mariel Cubans whom

   the United States has excluded, and the U.S. government does not contend in this

   appeal that a repatriation by Cuba of either [petitioner] is reasonably foreseeable.”

   Id. at 391. The Court noted that the best evidence of SLRRFF was an ongoing

   negotiation between the United States and Cuba attempting to obtain Cuba’s assent

   to accept some removals. Id. at 391 n.3. In contrast, here the Government is long

   past merely negotiating with Iraq, but has obtained a repatriation agreement under

   which Iraqis continue to be removed to Iraq. Unlike in Rosales, the Government here




                                               32
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18           PageID.12502     Page 36 of 45



   therefore does not concede the absence of SLRRFF; rather, the evidence indicates

   that Petitioners will be removed to Iraq once they are no longer subject to the stay.

         Given DHS’s demonstrated ability to obtain travel documents for, and remove,

   Iraqi nationals, willing or not, once they are no longer under the stay of removal, the

   Court cannot hold that there is no significant likelihood of removal in the reasonably

   foreseeable future as a classwide matter.10

           c. Petitioners with final orders of removal but still subject to the stay.

        Finally, Petitioners with final orders of removal, but still subject to the stay of

   removal (including, in addition to those still litigating their motions to reopen, those

   who have failed to file to such motions or did not timely appeal the denial of those

   motions, but have yet to be removed from the stay), also cannot establish a Zadvydas




   10
      To the extent Petitioners maintain that the Court’s Zadvydas determination must
   examine the evidence of SLRRFF for each petitioner individually, see, e.g., ECF
   No. 376 at 2-3, Petitioners have selected an inappropriate vehicle by bringing this
   case as a class action seeking general injunctive relief. See Fed. R. Civ. P. 23(b)(2).
   “The key to the (b)(2) class is ‘the indivisible nature of the injunctive or declaratory
   remedy warranted—the notion that the conduct is such that it can be enjoined or
   declared unlawful only as to all of the class members or as to none of them.” Wal-
   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360 (2011). Therefore, “at a minimum,
   claims for individualized relief … do not satisfy the Rule.” Id. The fact that some
   class members have already been removed to Iraq on its own shows that the class’s
   detention cannot be “declared unlawful … as to all of the class members” under
   Zadvydas, and therefore the Court must deny this motion. To the extent Petitioners
   think they could prevail individually, they may not do so within the confines of this
   action.
                                                 33
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12503    Page 37 of 45



   violation. First of all, it makes no sense to count this period against the removal

   period because the Government cannot effect removal while the stay remains in

   place. But even so, these class members cannot establish a lack of SLRRFF because

   the only impediment to removal is the Court’s stay as other Iraqis have already been

   removed to Iraq and ICE has a process in place to remove these petitioners once the

   stay is lifted as to them, as explained above.

      The purpose of detention under section 1231 is to provide the government an

   unobstructed period to execute a final removal order. “The purpose of the 90-day

   [removal] period is to afford the government a reasonable amount of time within

   which to make the travel, consular, and various other administrative arrangements

   that are necessary to secure removal.” Diouf v. Mukasey, 542 F.3d 1222, 1231 (9th

   Cir. 2008). Thus, a legal obstacle to accomplishing removal, such as court-imposed

   stay, interrupts the running of the presumptively reasonable period of detention

   under section 1231. See Akinwale v. Ashcroft, 287 F.3d 1050, 1052 n.4 (11th Cir.

   2002) (“Akinwale was taken into custody on November 17, 1999, and interrupted

   the running of time under Zadvydas by moving on December 3, 1999, for a stay of

   deportation in his prior appeal to this Court.”); cf. Hechavarria v. Sessions, 891 F.3d

   49, 55 (2d Cir. 2018), as amended (May 22, 2018) (“[T]he removal period is

   dependent upon the assumption that no substantive impediments remain to the


                                               34
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12504     Page 38 of 45



   immigrant's removal.”). Because the government has been prevented by the Court’s

   stay of removal from executing Petitioners’ removal from at the latest July 24, 2018

   until the present, this period should not be counted toward the presumptively

   reasonable period that statute and Zadvydas provide for the detention of post-order

   aliens to ensure their removal. See Akinwale, 287 F.3d at 1052 n.4; Abimbola v.

   Ridge, 181 F. App’x 97, 99 (2d Cir. 2006) (explaining that alien’s “self-inflicted

   wound” caused by “seeking and/or receiving numerous judicial stays and filing his

   numerous petitions for reconsideration and appeals” “should not establish grounds

   for [his] Zadvydas claim”). Accordingly, the Zadvydas claims by Petitioners in this

   group are premature.11

        Even if the presumptively reasonable period had run, Petitioners cannot establish

   that there is no significant likelihood of removal in the reasonably foreseeable future,

   which they must do to warrant release under Zadvydas. 533 U.S. at 701. First, their

   removal has only been delayed due to the stay of removal this Court entered for the

   course of their proceedings to reopen their removal orders. As this Court has already

   held, “removal is reasonably foreseeable where the only barrier to removal is


   11
      Petitioners’ assertion that they have “languished in detention” while the stay is in
   place, ECF No. 376 at 41, ignores the fact that this Court has already afforded them
   bond hearings in which they could have obtained release if they could show, under
   the court’s favorable standard, that they are not a danger or flight risk. ECF No. 191
   at 44.
                                               35
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12505     Page 39 of 45



   ongoing immigration proceedings.” ECF No. 191 at 17; see Prieto-Romero v. Clark,

   534 F.3d 1053, 1065 (9th Cir. 2008); Soberanes v. Comfort, 388 F.3d 1305, 1311

   (10th Cir. 2004)). Petitioners’ section 1231 “detention is clearly neither indefinite

   nor potentially permanent like the detention held improper in Zadvydas; it is, rather,

   directly associated with a judicial review process that has a definite and evidently

   impending termination point”—the completion of their reopening, or reopened

   removal, proceedings. Soberanes, 388 F.3d at 1311.

        And as explained, there is no evidence of other barriers on removal to Iraq such

   that the Court can find a classwide Zadvydas violation. The presence or absence of

   travel documents has little bearing on the likelihood of removal of these petitioners.

   DHS will not have applied for travel documents for many of these class members

   yet.12 DHS typically waits until a petitioner has been removed from the class, and

   therefore can be identified as “prompt removal,” before seeking travel documents.

   Bernacke Dep. 97:12-13, 20-21. This is because obtaining travel documents is a


   12
      Petitioners claim that DHS has applied for travel documents “for individuals who,
   at the time of the request, are not repatriable.” ECF No. 376 at 12. The evidentiary
   basis they cite does not indicate what travel document requests were for aliens not
   repatriable, and what their basis is for claiming they are not repatriable. See id.
   (citing ECF No. 736, Ex. 1 ¶ 20; Ex. 2 ¶¶ 16-17). Further, because the travel
   documents at issue in this case do not expire for six months, even if normal practice
   is to do otherwise, DHS could feasibly request travel documents for persons it
   anticipates will soon be removable without running a substantial risk of their
   expiration. See Bernacke Dep. 73:6-9.
                                              36
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12506    Page 40 of 45



   labor intensive process and documents, once obtained, are not valid indefinitely, but

   expire. Id. 61:21, 73:6-9. Nevertheless, there is no impediment to obtaining travel

   documents for these class members before the stay of removal is lifted, assuming

   only that they are verified to be Iraqi nationals. See Respondents’ Opp. to Pet’rs’

   Mot. for Sanctions, Schultz Decl. (Exh. A), ¶¶ 43, 45; Schultz Dep. 39:4-24. Any

   persons determined not to be Iraqi nationals would no longer be affected by the stay.

      However, as the Court explained, there is no Zadvydas violation where the only

   impediment to removal is ongoing immigration proceedings, so long as Iraq has

   agreed to accept repatriation at the classwide level. ECF No. 191 at 17. As explained

   above, Iraq has. Therefore, the Zadvydas claim of this final group of Petitioners

   must fail too.

      B. Petitioners Have Not Established Irreparable Harm, and the Public and
         Governmental Interest Weigh in Favor of Detention.

         Petitioners claim that their immigration detention represents irreparable injury

   warranting immediate equitable relief. ECF No. 376 at 41-45. This is neither legally

   cognizable nor irreparable. Further, the balance of equities and public interest

   support the ongoing detention of Petitioners to ensure their presence at removal.

         Harm that warrants the extraordinary remedy of preliminary injunctive relief

   must be legally cognizable harm. See Stanton v. Hutchins, No. 1:10-CV-74, 2010

   WL 882822, at *6 (W.D. Mich. Mar. 8, 2010) (citing Audi AG v. D’Amato, 469 F.3d

                                              37
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18         PageID.12507    Page 41 of 45



   534, 550 (6th Cir. 2006)); Marchwinski v. Howard, 113 F. Supp. 2d 1134, 1143

   (E.D. Mich. 2000), aff’d, 60 F. App’x 601 (6th Cir. 2003); Luxottica Grp. S.p.A. v.

   U.S. Shoe Corp., 919 F. Supp. 1085, 1091 (S.D. Ohio 1995). A request for

   immediate release from lawfully instituted detention does not constitute a legally

   cognizable injury. See Barhoumi v. Obama, 234 F. Supp. 3d 84, 86 (D.D.C. 2017).

   Detention of criminal aliens for at least a reasonable period during removal

   proceedings, or following issuance of a removal order when there is a significant

   likelihood that removal will occur, is a lawful and constitutional component of the

   immigration process. See Demore, 538 U.S. at 523 (“[T]his Court has recognized

   detention during deportation proceedings as a constitutionally valid aspect of the

   deportation process.”); Zadvydas, 533 U.S. at 701.

         Additionally, the public interest favors denying Petitioners preliminary relief.

   Congress adopted mandatory detention for certain classes of aliens based on its

   understanding that “permitting discretionary release of aliens pending their removal

   hearings would lead to large numbers of deportable criminal aliens skipping their

   hearings and remaining at large in the United States unlawfully.” See Demore, 538

   U.S. at 528. Petitioners’ challenged detention is authorized by section 1231, which

   is expressly designed to support public safety and ensure that persons who have not

   established the safety or lawfulness of their presence not be permitted free reign


                                              38
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12508     Page 42 of 45



   within the country. See, e.g., Sylvain, 714 F.3d at 159. Further, while Petitioners

   argue that failure to abscond when they were previously released on orders of

   supervision indicates that they are not a flight risk, there was no need to flee the law

   when their removal orders could not be executed; now, however, as removal

   becomes imminent, the risk of absconding rises ever higher. As the Supreme Court

   has observed, “by definition the first justification—preventing flight—is weak or

   nonexistent where removal seems a remote possibility at best.” Zadvydas, 533 U.S.

   at 690. The necessary corollary is that, as removal becomes more likely, the

   incentive to flee—and hence the public interest in preventing removable aliens’

   flight from the law—increases proportionately. Unless and until the Court

   determines that Petitioners’ detention exceeds Congress’s authority to require it, the

   interests of the public, as reflected in these statutes, oppose Petitioners’ immediate

   release.

         A final factor counseling against granting classwide preliminary relief here is

   that Petitioners’ habeas inquiry will turn on the individual circumstances including

   the length of each Petitioner’s detention, and the factors influencing the timing of

   her removal, etc., which render these determinations inappropriate on a generalized,

   classwide basis. See Ly, 351 F.3d at 271 (“[C]ourts must examine the facts of each

   case, to determine whether there has been unreasonable delay in concluding removal


                                               39
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18          PageID.12509     Page 43 of 45



   proceedings.”). There is a serious question whether the reasonableness of continued

   detention can be commonly adjudicated as to the Zadvydas subclass as a whole in

   light of the varying strength of class members’ interests, the government’s interests,

   and the many reasons why immigration detention remain ongoing. Indeed,

   Petitioners tacitly recognize that individual determinations are essential for the

   habeas relief they seek. Instead, Petitioners attempt to have it both ways by asking

   this court to “allow for individualized decisions” on any common questions that

   cannot be answered class-wide. ECF No. 376 at 45 n.17. However, the alternative

   relief Petitioners seek to carve out, “individual habeas petitions”, id., is in fact the

   only relief that is appropriate here, which should have been pursued from the very

   beginning of this litigation.

         Petitioners fail to show that any of the factors supporting preliminary

   injunctive relief weigh in their favor, and their motion should be denied.

                                    IV.    CONCLUSION

      For the foregoing reasons, the Court should deny a preliminary injunction.




                                               40
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18   PageID.12510     Page 44 of 45



      Dated: September 28, 2018                Respectfully submitted,

      JOSEPH H. HUNT                           /s/ William C. Silvis
      Assistant Attorney General, Civil        WILLIAM C. SILVIS
      Division                                 Assistant Director
                                               United States Department of Justice
      WILLIAM C. PEACHEY                       Office of Immigration Litigation
      Director                                 District Court Section
                                               PO Box 868 Ben Franklin Station
      CARA E. ALSTERBERG                       Washington, DC 20044
      MICHAEL A. CELONE                        Tel: (202) 307-4693
      JOSEPH A. DARROW                         Fax: (202) 305-7000
      Trial Attorneys                          william.silvis@usdoj.gov

                                               Counsel for Respondents




                                          41
Case 2:17-cv-11910-MAG-DRG ECF No. 465 filed 10/26/18     PageID.12511    Page 45 of 45




                           CERTIFICATE OF SERVICE

         I hereby certify that on this date, I caused a true and correct copy of the

   foregoing Defendants’ Opposition To Petitioners’ Renewed Motion for a

   Preliminary Injunction under Zadvydas to be served via CM/ECF upon all counsel

   of record.

      Dated: September 28, 2018               Respectfully submitted,

                                              /s/ William C. Silvis
                                              WILLIAM C. SILVIS

                                              Counsel for Respondents
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18   PageID.12512   Page 1 of
                                     11




               Exhibit A
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12513           Page 2 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                  Page 1

       ·1         · · · · · · ·IN THE UNITED STATES DISTRICT COURT
       ·2         · · · · FOR THE EASTERN DISTRICT OF MICHIGAN
       ·3         · · · · · · · · · SOUTHERN DIVISION
       ·4         ·- - - - - - - - - - - - - -x
       ·5         USAMA JAMIL HAMAMA,· · ·:
       ·6         et al.,· · · · · · · · ·:
       ·7         · · ·Petitioners and· · :· ·Case No. 1:17:cv-11910
       ·8         · · ·Plaintiffs,· · · · :
       ·9         · ·v.· · · · · · · · · ·:
       10         REBECCA ADDUCCI,· · · · :
       11         et al.,· · · · · · · · ·:
       12         · · ·Respondents and· · :
       13         · · ·Defendants.· · · · :
       14         ·- - - - - - - - - - - - - -x
       15         · · · · · · · · · Confidential
       16
       17         · · · · · ·Deposition of MICHAEL BERNACKE
       18         · · · · · · · · ·Washington, D.C.
       19         · · · · · · · · Friday, July 13, 2018
       20         · · · · · · · · · · · 9:04 a.m.
       21
       22         Pages: 1 - 157
       23         Reported By: Victoria Lynn Wilson, RMR, CRR
       24
       25


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12514           Page 3 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                  Page 2

       ·1         Deposition of MICHAEL BERNACKE, held at the
       ·2         offices of:
       ·3
       ·4
       ·5         · · · ·UNITED STATES DEPARTMENT OF JUSTICE
       ·6         · · · · 450 5th Street, NW
       ·7         · · · · Washington, DC 20001
       ·8
       ·9
       10
       11
       12         · · ·Pursuant to notice, before Victoria Lynn
       13         Wilson, Registered Merit Reporter, Certified
       14         Realtime Reporter, Notary Public in and for the
       15         District of Columbia.
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12515           Page 4 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                  Page 3

       ·1         · · · · · A P P E A R A N C E S
       ·2         ON BEHALF OF ALL PETITIONERS AND PLAINTIFFS:
       ·3         · KIMBERLY L. SCOTT, ESQUIRE
       ·4         · MILLER, CANFIELD, PADDOCK & STONE, PLC
       ·5         · 101 North Main Street
       ·6         · Seventh Floor
       ·7         · Ann Arbor, MI 48104
       ·8         · (734) 668-7696
       ·9
       10         · ·MARGO SCHLANGER, ESQUIRE
       11         · ·625 South State Street
       12         · ·Ann Arbor, MI 48109
       13         · ·(734) 615-2618
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12516           Page 5 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                  Page 4

       ·1         · · ·A P P E A R A N C E S· ·C O N T I N U E D
       ·2         · · ·ON BEHALF OF RESPONDENTS AND DEFENDANTS:
       ·3         · · · ·WILLIAM C. SILVIS, ESQUIRE
       ·4         · · · · ASSISTANT DIRECTOR
       ·5         · · · · NICOLE MURLEY, ESQUIRE
       ·6         · · · · TRIAL ATTORNEY
       ·7         · · · · UNITED STATES DEPARTMENT OF JUSTICE
       ·8         · · · · OFFICE OF IMMIGRATION LITIGATION
       ·9         · · · · DISTRICT COURT SECTION
       10         · · · · 950 Pennsylvania Ave,NW
       11         · · · · Washington, DC 20530
       12         · · · · (202) 307-4693
       13
       14         · · ·ON BEHALF OF U.S. IMMIGRATION AND CUSTOMS
       15         ENFORCEMENT AND THE WITNESS:
       16         · · · · SABRINA V. VASA, ESQUIRE
       17         · · · · ASSOCIATE LEGAL ADVISOR
       18         · · · · DISTRICT COURT LITIGATION DIVISION
       19         · · · · U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
       20         · · · · 500 12th Street, SW MS 5900
       21         · · · · Washington, DC 20536
       22         · · · · (202) 732-3358
       23
       24
       25


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12517           Page 6 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                Page 61

       ·1         · · Q· Okay.· What multiple countries are you --
       ·2         well, what do you mean by "several different
       ·3         agencies located in multiple countries"?
       ·4         · · A· What I'm referring to is in any -- any
       ·5         government agency that is utilized and contacted
       ·6         by the Government of Iraq, also ICE and Department
       ·7         of State.
       ·8         · · · ·MS. SCOTT:· Can you read that back to me.
       ·9         · · · ·(The reporter read the record as
       10         requested.)
       11         · · Q· Okay.· Do you know which agencies in Iraq
       12         would be involved?
       13         · · A· Generally, their Ministry of Foreign
       14         Affairs, their Ministry of Immigration and also
       15         the embassy.· I don't know the specific names for
       16         their Ministry of Foreign Affairs or Ministry of
       17         Immigration, I'm just referring to the entities
       18         that have administrative controls over those
       19         processes.
       20         · · Q· All right.· So, you called the obtaining
       21         of travel documents a labor-intensive process and
       22         time-consuming process.
       23         · · A· It is.· It is.
       24         · · Q· So, we are now going to walk through that
       25         process.· And so, can you -- and we're going to


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12518           Page 7 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                Page 68

       ·1         presentation to an embassy, any liaison efforts
       ·2         that result from that, and interview efforts on
       ·3         the part of the embassy or consulate to -- to
       ·4         identify that national and then issue a travel
       ·5         document.
       ·6         · · Q· Okay.· So, my questions before, when I
       ·7         used "travel document presentation," "travel
       ·8         document request," actually meant travel document
       ·9         acquisition process.
       10         · · A· Okay.· Okay.
       11         · · Q· So, that's, I think, where some of our
       12         disconnect was going.
       13         · · A· Okay.
       14         · · Q· So, let's start with the travel document
       15         acquisition process for those individuals that
       16         were interviewed in May 2018.
       17         · · A· Okay.· So, those -- those aliens had a
       18         number of travel document requests, the travel
       19         document presentation packets, that were submitted
       20         to the embassy, the Government of Iraq's Embassy
       21         in Washington, D.C. throughout the month of --
       22         months of March and April, and I believe a number
       23         of cases went to them during May of 2018, that had
       24         accumulated for a period of time, you know, during
       25         those months.· It was a numbering near 50 or so


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12519           Page 8 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                Page 73

       ·1         for the individuals that were interviewed in
       ·2         May 2018?
       ·3         · · A· To my awareness, they were
       ·4         laissez-passers.· They were onetime use travel
       ·5         documents.
       ·6         · · Q· And, typically, for the Iraqi Government,
       ·7         how long does that -- what's the expiration date
       ·8         for those types of documents?
       ·9         · · A· I believe it's six months.
       10         · · Q· Has there been instances in which the
       11         document's expiration date exceeded six months?
       12         · · A· Not that I'm aware of but, then again, I
       13         have not reviewed every travel document personally
       14         that has been issued.
       15         · · Q· Okay.· You indicated that there were three
       16         individuals in which there was a determination
       17         that they may not be Iraqi citizens; is that
       18         correct?
       19         · · A· Correct.
       20         · · Q· What's the next step for those three
       21         Iraqis?
       22         · · A· We --
       23         · · Q· Sorry.· Let me rephrase that.· What's the
       24         next step for those three individuals?
       25         · · A· Well, the Iraqi Government, you know,


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                PageID.12520           Page 9 of
                                     11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                         Confidential
      07/13/2018                                                                                                Page 97

       ·1         from the Court to lift that removal --
       ·2         · · A· I do.
       ·3         · · Q· -- stay?
       ·4         · · A· For each case and for each Iraqi case that
       ·5         we identify as a prompt removal, we usually confer
       ·6         with counsel beforehand to identify any potential
       ·7         impediments to removal and -- and go forward with
       ·8         the interviews accordingly.
       ·9         · · Q· Okay.· So, at what point in that process
       10         do -- does ICE start the -- well, travel document
       11         acquisition process?
       12         · · A· After an alien has been identified as a
       13         prompt removal?
       14         · · Q· Right.· So, when an alien -- let
       15         me start -- when a Hamama class member indicates
       16         that they want to be removed to Iraq --
       17         · · A· Correct.
       18         · · Q· -- does ICE start the travel document
       19         acquisition process then?
       20         · · A· No, we usually will wait until that alien
       21         is -- is removed from the class.
       22         · · Q· What do you mean, "removed from the
       23         class"?
       24         · · A· Is no longer part of the Hamama
       25         litigation, part of the Hamama class, that they


     MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                  Phone:· 888.644.8080
     Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids    Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                                 PageID.12521           Page 10 of
                                      11
      BERNACKE-CONFIDENTIAL, MICHAEL                                                                           Confidential
      07/13/2018                                                                                                 Page 103

        ·1         · · A· Yeah, I do.· Can you just restate it,
        ·2         though, just so it's fresh in my mind.
        ·3         · · Q· Sure.· When did an official from the Iraqi
        ·4         Government state to you that they will permit the
        ·5         entry of detained Iraqi nationals once the
        ·6         litigation -- or once the injunction in this
        ·7         litigation is lifted?
        ·8         · · A· They did not explicitly state that to me
        ·9         or anyone else to my knowledge.· Again, you know,
        10         if it was stated to Mr. Schultz in a separate
        11         conversation or Mr. Clinton or anyone else maybe
        12         above Mr. Schultz, I don't have knowledge of that.
        13         However, given the actions that they took prior to
        14         this declaration being authored and the injunction
        15         being in place and also actions that have occurred
        16         subsequent to the injunction being in place and --
        17         and any actions that have occurred thereafter, we
        18         have -- I believe, have had a good relationship
        19         with them in terms of travel document issuance.
        20         · · · ·They have conducted interviews.· They have
        21         issued travel documents.· They have done the
        22         things that they need to do in order to -- to
        23         stand up what we would consider a repeatable
        24         process for a travel document issuance and -- and
        25         based off of the actions and conversations that we


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-1 filed 10/26/18                 PageID.12522   Page 11 of
                                      11
      MICHAEL BERNACKE
      July 13, 2018
                                                                                       Bage 156


         1                        ACKNOWLEDGEMENT OF DEPONENT

         2                 I,   MICHAEL BERNACKE,          do   hereby acknowledge
         3    that     I   have read and examined the -foregoing
         4    testimony,                   true, correct and
                                  and the same    is   a

         5    complete transcription of the testimony given by
         6    me,    and any corrections          appear        on   the attached
         7    Errata       sheet signed by       me.

         8




         9           08/02/2018

        10                 (DATE)                           (SIGNATURE)

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25




                                         LEGAL
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18   PageID.12523   Page 1 of 9




                 Exhibit B
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18                                 PageID.12524          Page 2 of 9
      SCHULTZ, JR., JOHN AUGUSTIN                                                                              Confidential
      07/12/2018                                                                                                    Page 1

        ·1         · · · · · IN THE UNITED STATES DISTRICT COURT
        ·2         · · · · ·FOR THE EASTERN DISTRICT OF MICHIGAN
        ·3         · · · · · · · · · ·SOUTHERN DIVISION
        ·4         · ·- - - - - - - - - - - - x
        ·5         · USAMA JAMIL HAMAMA, et al.,· · ·:
        ·6         · · · · · PETITIONERS AND· · · · ·:
        ·7         · · · · · PLAINTIFFS,· · · · · · ·:
        ·8         · · ·v.· · · · · · · · · · · · · ·:· Case No.
        ·9         · REBECCA ADDUCCI, et al.,· · · · :· 2:17-cv-11910
        10         · · · · · DEFENDANTS AND· · · · · :
        11         · · · · · RESPONDENTS.· · · · · · :
        12         · ·- - - - - - - - - - - - - - -                                 x
        13
        14         Confidential deposition of JOHN AUGUSTIN SCHULTZ, JR.
        15         · · · · · ·Washington, District of Columbia
        16         · · · · · · · ·Thursday, July 12, 2018
        17         · · · · · · · · · · · ·9:04 a.m.
        18
        19
        20
        21
        22         Job No. 196902
        23         Pages: 1 - 241
        24         Reported By: Angela K. McCullough, RPR, Notary
        25         Public in and for the District of Columbia


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18                                 PageID.12525          Page 3 of 9
      SCHULTZ, JR., JOHN AUGUSTIN                                                                              Confidential
      07/12/2018                                                                                                    Page 2

        ·1         · · · ·Deposition of JOHN AUGUSTIN SCHULTZ, JR.,
        ·2         held at the offices of:
        ·3
        ·4
        ·5         · · · ·U.S. DEPARTMENT OF JUSTICE
        ·6         · · · ·450 5th Street, Northwest
        ·7         · · · ·Washington, DC· 20001
        ·8         · · · ·(202) 307-4693
        ·9
        10
        11
        12
        13         · · · ·Pursuant to notice, before ANGELA K.
        14         MCCULLOUGH, RPR, Notary Public in and for the
        15         District of Columbia.
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18                                 PageID.12526          Page 4 of 9
      SCHULTZ, JR., JOHN AUGUSTIN                                                                              Confidential
      07/12/2018                                                                                                    Page 3

        ·1         · · · · · ·A P P E A R A N C E S
        ·2         ON BEHALF OF THE PLAINTIFFS AND PETITIONERS:
        ·3         · · KIMBERLY L. SCOTT, ESQUIRE
        ·4         · · MILLER, CANFIELD, PADDOCK & STONE, PLC
        ·5         · · Cooperating Attorney, ACLU Fund of Michigan
        ·6         · · 101 North Main Street, 7th Floor
        ·7         · · Ann Arbor, Michigan· 48104
        ·8         · · (734) 668-7696
        ·9
        10         · · MARGO SCHLANGER, ESQUIRE
        11         · · Cooperating Attorney, ACLU Fund of Michigan
        12         · · 625 South State Street
        13         · · Ann Arbor, Michigan· 48109
        14         · · (734) 615-2618
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18                                 PageID.12527          Page 5 of 9
      SCHULTZ, JR., JOHN AUGUSTIN                                                                              Confidential
      07/12/2018                                                                                                    Page 4

        ·1         A P P E A R A N C E S· ·C O N T I N U E D
        ·2         · · · ON BEHALF OF THE RESPONDENTS:
        ·3         · ·WILLIAM C. SILVIS, ESQUIRE
        ·4         · ·U.S. DEPARTMENT OF JUSTICE
        ·5         · ·950 Pennsylvania Avenue, NW
        ·6         · ·Washington, DC 20530
        ·7         · ·(202) 307-4693
        ·8
        ·9         · · ·ON BEHALF OF THE DEFENDANT ICE:
        10         · ·KATHLEEN THACKER, ESQUIRE
        11         · ·U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT
        12         · ·500 12th Street, Southwest
        13         · ·Washington, DC· 20536
        14         · ·(202) 732-2427
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18                                 PageID.12528          Page 6 of 9
      SCHULTZ, JR., JOHN AUGUSTIN                                                                              Confidential
      07/12/2018                                                                                                  Page 39

        ·1         · · Q· Any other officials from the Iraqi
        ·2         Government?
        ·3         · · A· No.
        ·4         · · Q· And did -- when you say that you discussed
        ·5         a way forward, was there any agreement on a way
        ·6         forward?
        ·7         · · A· Yes.· To expedite the travel document
        ·8         issuance process, we -- we agreed that we would
        ·9         provide a cover letter for each presentation
        10         package, sort of, outlining the subject's criminal
        11         history, that they completed their criminal
        12         sentence, and that their -- their immigration case
        13         has been completed.
        14         · · Q· Would that cover letter include any
        15         information about whether or not the Iraqi
        16         national desires to return to Iraq?
        17         · · A· No.
        18         · · Q· Did you guys discuss, at this meeting,
        19         whether or not Iraq will accept Iraqi nationals
        20         who do not desire to return to Iraq?
        21         · · A· At that meeting, what was determined was
        22         if we have that cover letter, there's going to be
        23         no question regarding whether or not someone wants
        24         to return to Iraq.
        25         · · Q· And who made that statement, that that


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18                                 PageID.12529          Page 7 of 9
      SCHULTZ, JR., JOHN AUGUSTIN                                                                              Confidential
      07/12/2018                                                                                                 Page 146

        ·1         officer.· My officer should've, eventually, gotten
        ·2         it, but I'm not certain if he did.· But I would've
        ·3         liked my officer to -- to talk to his unit chief
        ·4         to make contact with the embassy to discuss this
        ·5         situation.· Because, again, volunteering to return
        ·6         to your country is not part of the removal order.
        ·7         · · Q· Okay.· I understand that.
        ·8         · · · ·But if Iraq is indicating that they will
        ·9         not start any applications for travel documents
        10         for an individual, that means you cannot
        11         repatriate the individual to Iraq, correct?
        12         · · A· So -- yes.· I -- if they indicate that
        13         they're not going to start anything.· But this is
        14         from the consul.· The embassy oversees the
        15         consuls.· So we should engage the embassy.
        16         · · Q· Okay.· Okay.· Now I understand most of
        17         your answers.· Okay.· Thank you.· Okay.
        18         · · · ·MS. SCOTT:· So I'm going to mark the next
        19         as Exhibit 12.
        20         · · · ·(Exhibit 12 was marked for
        21         · · · ·identification.)
        22         BY MS. SCOTT:
        23         · · Q· Okay.· Are you familiar with -- with
        24         Exhibit 12?
        25         · · A· I -- I don't necessarily recall this


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18                                 PageID.12530          Page 8 of 9
      SCHULTZ, JR., JOHN AUGUSTIN                                                                              Confidential
      07/12/2018                                                                                                 Page 166

        ·1         · · Q· At the very bottom of the second page, it
        ·2         starts off with "Watik."
        ·3         · · · ·Do you see that?
        ·4         · · A· Yes.
        ·5         · · Q· "Suggests an MOU between ICE and MOJ."
        ·6         · · · ·Do you see that?
        ·7         · · A· Yeah.· I guess I could see "MOU."
        ·8         · · Q· Do you recollect an MOU being discussed at
        ·9         this meeting?
        10         · · A· No.· And, honestly, I -- maybe I don't
        11         recall it because I didn't see a need for one.· It
        12         didn't stand out as something I needed to pursue.
        13         So I don't -- I still don't recall hearing about
        14         that.
        15         · · Q· Why did you think there wasn't a need for
        16         an MOU?
        17         · · A· So ICE, again, removes people to, like,
        18         200 places.· We only have MOUs with, maybe, 10
        19         countries.· And we're able to be successful in our
        20         removal mission to the other 195 places that we
        21         take people to.
        22         · · · ·MOUs, typically, are -- are items that
        23         are -- take a good amount of time to negotiate and
        24         agree upon.· And, at the end of the day, if we
        25         have a system in place that's seemingly working,


      MIdeps@uslegalsupport.com                      U. S. LEGAL SUPPORT                                   Phone:· 888.644.8080
      Ann Arbor | Detroit | Flint | Jackson   Bingham Farms/Southfield | Grand Rapids     Lansing | Mt. Clemens | Saginaw | TroyYVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 465-2 filed 10/26/18   PageID.12531   Page 9 of 9
